

DEMAND PROMISSORY NOTE






$250,000.00
Los Angeles, California October 19, 2009




FOR VALUE RECEIVED and to memorialize certain undocumented lending transactions
that occurred prior to the date hereof, Trist Holdings, Inc. f/k/a Landbank
Group, Inc., a Delaware corporation ("Obligor"), promises to pay to the order of
Woodman Management Corporation ("Holder"), at Los Angeles, California, or such
other place as may be designated from time to time by Holder in writing, the
principal sum of Two Hundred Fifty Thousand Dollars ($250,000) with simple
interest on the unpaid principal from December 31, 2007 at the rate of eight
percent (8%) per annum.  This Note was originally delivered to Landbank
Acquisition LLC in connection with the Securities Purchase Agreement dated
November 1, 2007 among the Obligor, Landbank Acquisition LLC and Family Products
LLC and constitutes the “Assigned Debt” as defined therein, and has been
assigned to Holder in connection with the Share Purchase Agreement dated October
19, 2009 among Obligor, Holder and Europa International, Inc.


The outstanding principal amount of this Demand Promissory Note (this “Note”),
together with all accrued but unpaid interest, shall be due and payable on the
first Business Day (as defined below) following demand.


All accrued and unpaid interest on the principal of this Note shall also be due
and payable on the earlier of (i) the payment or prepayment, in full or in part,
of any of the principal of this Note, (ii) the acceleration of the Note, and
(iii) demand by Holder.  For purposes of this Note, “Business Day” means any day
except a Saturday, Sunday or other day on which commercial banks in Los Angeles,
California are authorized or required by law to close.


Obligor and all endorsers hereof hereby expressly waive presentment for payment,
notice of dishonor, protest and notice of protest, and agree that the time for
the payment or payments of any part of this Note may be extended without
releasing or otherwise affecting Obligor's liability on this Note.


The entire unpaid principal balance of, and all accrued and unpaid interest on,
this Note shall immediately be due and payable upon the occurrence of Obligor’s
(a) commencement of a voluntary case under Title 11 of the United States Code,
or (b) filing an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against Obligor commencing an
involuntary case under said Title 11 or failure to controvert timely the
material allegations of such petition.


Obligor may prepay this Note at any time without penalty.  If any amount under
this Note is not paid when due, Obligor promises to pay all costs of collection
and reasonable attorneys' fees incurred by the holder hereof on account of such
collection.


This Note shall be governed by and construed and enforced in accordance with the
laws of the State of California, without regard to conflict of laws principles.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Note on the day and date
first set forth above.






OBLIGOR:
TRIST HOLDINGS, INC.




By:           /s/ Eric
Stoppenhagen                                                      
Name:  Eric Stoppenhagen
Title:     Interim President



 
 

--------------------------------------------------------------------------------

 
